UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4276


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANDRE MARCUS BUCHANAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:20-cr-00274-CCE-1)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Louis C. Allen, Federal Public Defender, Brittany S. Speas, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Winston-Salem,
North Carolina, for Appellant. Sandra J. Hairston, Acting United States Attorney, Lindsey
A. Freeman, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Marcus Buchanan pled guilty, pursuant to a written plea agreement, to

possession with the intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C). The district court sentenced Buchanan as a career offender to 151 months’

imprisonment, at the low end of his advisory Sentencing Guidelines range. On appeal,

Buchanan argues that his sentence is substantively unreasonable. We affirm.

       We review a criminal sentence, “whether inside, just outside, or significantly

outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. Blue, 877

F.3d 513, 517 (4th Cir. 2017). This review requires consideration of both the procedural

and substantive reasonableness of the sentence. Blue, 877 F.3d at 517. We have confirmed

that Buchanan’s sentence is procedurally reasonable. See United States v. Provance, 944

F.3d 213, 218 (4th Cir. 2019).

       In assessing substantive reasonableness, we consider “the totality of the

circumstances.” Gall, 552 U.S. at 51. A sentence must be “sufficient, but not greater than

necessary,” to satisfy the statutory purposes of sentencing. 18 U.S.C. § 3553(a). “Any

sentence that is within or below a properly calculated Guidelines range is presumptively

[substantively] reasonable. Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citation omitted).

       Buchanan argues that his sentence is substantively unreasonable in light of the age

of his predicate career offender convictions, the small amount of cocaine base involved in

                                             2
this offense, and several mitigating factors, including his difficult childhood, mental health

issues, and desire to support his children. However, the district court considered these

factors and determined that they justified a sentence at the low end of the Guidelines range

rather than a downward variance. The court carefully balanced Buchanan’s personal

history and characteristics with the seriousness of the offense, the need for deterrence, and

the need to protect the public. Our review convinces us that the district court carefully

evaluated the § 3553(a) factors and gave due consideration to Buchanan’s mitigating

arguments when imposing a sentence at the low end of the Guidelines range. Thus,

Buchanan’s sentence is substantively reasonable, and Buchanan has failed to rebut the

presumption of reasonableness accorded his sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3